DETAILED ACTION

1.	This action is responsive to the communications filed on 09/07/2022.
2.	Claims 1-19, 21, are pending in this application.
3.	Claims 1, 11, 15, 21, have been amended.
4.	Claim 20 has been previously cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2021 and 12/20/2021 have been acknowledged and are being considered by the examiner.

Response to Arguments
Applicant’s argument with respect to claims 1-19, 21, have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 11, 21, a response is considered necessary for several of applicant's arguments since references  Mukherji and Bonar will continue to be used to meet several claimed limitations.
In the remarks, applicant argued that:
a.	However, Mukherji does not teach or suggest, "aggregate the plurality of different types of event data into a set of synchronization data that is associated with the interaction between the electronic device and the one or more applications, the synchronization data is configured to be transmitted from the electronic device." 
Specifically, Mukherji does not teach or suggest that the plurality of different types of event data is associated with an interaction between the electronic device and the one or more applications (Applicant’s remarks, pages 11-12).

	In response: The examiner respectfully disagrees. 
As a note, the examiner would like to point out that Bonar teaches this limitation and Mukherji was combined with Bonar to disclose “a plurality of different types of event data” (although Mukherji discloses the entirety of the limitation also). 
	Nonetheless, in Mukherji, the context data includes data that is generated, detected, and/or received by a device of the user. This context data includes what applications are being executed currently (Paragraph 30). Logical sensing devices include applications of the mobile device (Paragraph 43). Mobile device generates text messages and/or emails and keeps a log of these while also generating an application usage log specifying applications used by the user (Paragraph 47). Mukherji also discloses that context data determines one or more events relating to application usage over time (Paragraph 52). As such, it is clear to the examiner that the event data is associated with an interaction between the electronic device and one or more applications.
	Therefore, the rejection is respectfully maintained. 

	b.	However, there is no teaching or suggestion to "determine an availability of the peer-to- peer channel or the network-based channel based at least in part on bandwidth information and the one or more characteristics of the set of synchronization data," and "select the peer-to-peer channel or the network-based channel for transmitting the set of synchronization data based at least in part on the determined availability, the transport channel selected from the set of transport channels." 
Specifically, Boner does not determine an availability of a peer-to-peer channel or a network-based channel, and Bonar does not teach to select between the peer-to-peer channel or the network-based channel based on the determination, as claimed (Applicant’s remarks, pages 12-13).

	In response: The examiner respectfully disagrees.
	Bonar discloses that the system is aware of all the available communication interfaces, for example Wi-Fi and Bluetooth, and their characteristics and features (i.e., determining availability). An appropriate interface is selected based on the type of data to be transmitted in order to ensure that the most efficient interface is utilized out of all the available interfaces (Paragraph 18). Certain communication paths can be restricted or promoted based on the data items type, size, or priority and that the selection of the communication path is based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication path that can support moving the data items…the communication path having large bandwidth capability (Paragraphs 85, 89). Using a preference function, parameters describing communication path capabilities (e.g., such as paths that have large bandwidth) and the size of the data item to be sent are used to calculate a preference value for each data item and communication path combination. A path that crosses a specified threshold is selected for sending the associated data item (Paragraph 146). As such, Bonar discloses determining the available communication interfaces/paths and using information about those paths (bandwidth) and information about the data item to be sent (size) in order to select the most efficient path for the data to be delivered, the path utilizing either Wi-Fi or Bluetooth. 
	Therefore, the rejection is respectfully maintained. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11, 21, recite in the last limitation: 
transmit the set of synchronization data for the one or more applications from the electronic device to one or more remote devices including the one or more applications via the selected transport channel

		The claim is indefinite as it can be read in different ways. For example, does the claim language mean that the transmitted synchronization data includes one or more applications or that the transmitted synchronization data is transmitted to one or more remote devices that include the one or more applications. For purposes of examination, the examiner will construe the claim to mean that the remote devices include the one or more applications. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-13, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2013/0286942) in view of Mukherji et al. (US 2015/0373132) and Moy (US 2013/0007499).
Regarding claim 1, Bonar disclosed:
An electronic device, comprising: 
a memory (Paragraph 5, mobile wireless device, such as a mobile phone, therefore including a memory), configured to store computer executable instructions and a set of synchronization data (Paragraph 2, coordination and synchronization of data and workflows across various communication links) associated with interaction between the electronic device and one or more applications (Paragraph 18, device changing from one communication interface to another when an application relies on communication interface functionality); and 
one or more processors coupled to the memory and configured to execute the one or more instructions (Paragraph 5, mobile wireless device, such as a mobile phone, therefore including a processor) to:
obtain a plurality of event data (Paragraph 30, transmitted data items) associated with at least one of the electronic device or another electronic device (Paragraph 30, coordination of transmitted data items (i.e., event data) is performed over available communication paths such that the data item synchronization between devices involves one or more communication paths); 
aggregate the plurality of event data into the set of synchronization data that is associated with the interaction between the electronic device and the one or more applications, the synchronization data is configured to be transmitted from the electronic device (Paragraph 2, coordinating and synchronizing of data and workflows across various links and the management of wireless mobile applications in such environments. Paragraph 22, synchronizing data stores involve comparing blocks of data to detect differences and then transferring any data found to be different so as to reconcile those differences. Paragraph 30, allow applications to communicate in an environment where the communication path’s availability changes and coordinating transmitted data items in order for synchronization between devices. Paragraph 69, showing that a data item to be synchronized includes a node, node stack, a catalog, a task, or a combination (i.e., aggregate) of these);
determine one or more characteristics of the set of synchronization data (Paragraph 85, restrict or promote use of particular communication paths by data item type, size, priority, or security permission (i.e., characteristics of synchronization data). Paragraph 87, various communication paths have differing capacities, reliability, capabilities, and methods of operation. Coordination of transmitted data items is performed over the available communication path such that data item synchronization between devices involves one or more communication paths that are available;
receive bandwidth information for each of a set of transport channels including at least one of a peer-to-peer channel or a network-based channel (Paragraph 85, communication paths can consist of…Wi-Fi (i.e., network based) or Bluetooth (i.e., P2P) (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size, priority, or security permission. Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items…or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item);
determine an availability of the peer-to-peer channel or network-based channel based at least in part on the bandwidth information and the one or more characteristics of the set of synchronization data (Paragraph 18, an ability to be aware of the available communication interfaces, their characteristics and features, and to select interfaces appropriate to the type of data to be transmitted or received is used to make the most efficient of all available communication interfaces. Paragraph 30, coordination of transmitted data items is performed over the available communication paths such that data item synchronization between devices involves one or more communication paths that are available. Paragraph 31, determining alternative communication paths being available for use, each maintaining its own characteristics, such as bandwidth. Paragraph 85, restrict or promote a certain communication path based on the data item type, size, priority. Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items…which have other desirable characteristics, such as large bandwidth, high reliability, or low cost).
select the peer-to-peer channel or the network-based channel for transmitting the set of synchronization data based at least in part on the determined availability, the transport channel selected from the set of transport channels (Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items…or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs (i.e., characteristics of the synchronization data). After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected (i.e., availability) for sending the associated data item); 
transmit the set of synchronization data for the one or more applications from the electronic device to one or more remote devices via the selected transport channel (Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
While Bonar disclosed obtaining event data and aggregating the event data (see above), Bonar did not explicitly disclose a plurality of different types of event data, the plurality of different types of event data comprising action data, context data, or device status data and aggregating the plurality of different types of event data into a set of synchronization data to be transmitted from the electronic device. However, Mukherji disclosed these limitations. 
Specifically, Mukherji discloses obtain a plurality of different types of event data associated with at least one of the electronic device or another electronic device, the plurality of different types of event data comprising action data, context data, or device status data (Paragraph 31, context data of mobile device 110 is synchronized and aggregated through server 120 and stored on one or more systems. Context data is synchronized and provided computer system 115, server 120, and data storage 125. User specific data (i.e., action data), such as user profile specifying user-provided or user volunteered data, is also stored in mobile device 110, computer system 115, and server 120. Paragraph 94, user specific data including biking to a juice bar or running to a juice bar (i.e., action data). Paragraph 128, user data is synchronized and shared across multiple devices); and
aggregate the plurality of different types of event data into the set of synchronization data that is associated with the interaction between the electronic device and the one or more applications, they synchronization data is configured to be transmitted from the electronic device (Paragraph 31, context data and user specific data, such as user profile data, is synchronized and provided to computer system 115, server 120, and data storage 125. Paragraph 40, processor executes application and processes the context data to determine frequent sequential patterns and determine content and a delivery modality of the content. Paragraph 52, analyzing the data to determine an ordered sequence of events relating to the application usage over a period of time. Paragraph 91, Figure 6, performing ontology based aggregation that includes aggregating mobile context and profile).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar with Mukherji because the references involve the synchronization of data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of different event types and aggregating the event types of Mukherji with the teachings of Bonar in order to reduce the amount of data sent to the server (Mukherji, Paragraph 54).
	While Bonar and Mukherji disclosed transmitting the synchronization data (see above), Bonar and Mukherji did not explicitly disclose transmit the set of synchronization data for the one or more applications from the electronic device to one or more remote devices including the one or more applications via the selected transport channel.
	However, in an analogous art, Moy disclosed transmit the set of synchronization data for the one or more applications from the electronic device to one or more remote devices including the one or more applications via the selected transport channel (Paragraph 18, obtain content information such as a gaming application, a word processing application, or other various applications from a remote server. Then obtaining state information with respect to the content information (i.e., applications) from a particular device by transferring the state information from a particular device to the electronic device. This allows for the user to continue the same activity (and therefore, on the same application) on the electronic device without having to start all over. Paragraph 35, the request for an application may be a request to download the application onto the electronic device, the request may also include the data that was last synced. Paragraph 49, the remote server can forward state information to the electronic device directly by Wi-Fi or Bluetooth. Paragraph 50, the devices gauge the size of the state information that is to be transmitted to the electronic device. If the devices determine that the size of the state information exceeds a threshold, then the information is not sent directly to the electronic device and instead sent to a remote server for transmission).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar and Mukherji with Moy because the references involve the synchronization of data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic devices including the applications of Moy with the teachings of Bonar and Mukherji in order to improve overall efficiency (Moy, Paragraph 33).
Regarding claims 11, 21, the limitations are substantially similar to claim 1. Claim 11 recites a non-transitory machine-readable medium (Bonar, Paragraph 70, transmission medium). Therefore, the claims are rejected under the same rationale.  
Regarding claims 2, 12, the limitations of claims 1, 11, have been addressed. Bonar, Mukherji, and Moy disclosed:
wherein the one or more characteristics comprise at least one of a size of the set of synchronization data, a time parameter associated with the set of synchronization data, or a type of data within the synchronization data (Bonar, Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs (i.e., characteristics of the synchronization data)).
Regarding claims 3, 13, the limitations of claims 2, 12, have been addressed.  Bonar, Mukherji, and Moy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: determine whether data in the set of synchronization data is suitable for direct Atty Docket No.: 1984P38639US12 Application No.: 16/420,892transport to a remote device of the one or more remote devices via a peer-to-peer connection based at least in part on at least one of the one or more characteristics of the set of synchronization data (Bonar, Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item), and in response to a determination that the data is not suitable for direct transport to the remote device via the peer-to-peer connection, to establish a network based communication connection (Bonar, Paragraph 85, communication paths can consist of…Wi-Fi or Bluetooth (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size, priority, or security permission (i.e., establishing a network based communication connection). Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item).
Regarding claims 5, 15, the limitations of claims 3, 13, have been addressed. Bonar, Mukherji, and Moy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: determine whether the data in the set of synchronization data is suitable for direct transport to the remote device via the peer-to-peer connection, and in response to a determination that the data is suitable for direct transport to the remote device via the peer-to-peer connection, to determine whether the peer-to-peer connection is available with the remote device (Bonar, Paragraph 85, communication paths can consist of…Wi-Fi or Bluetooth (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size (i.e., suitable), priority, or security permission. Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item (i.e., available)).

Claims 4, 6, 8-10, 14, 16, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2013/0286942) in view of Mukherji et al. (US 2015/0373132), Moy (US 2013/0007499), and Krishnamoorthy et al. (US 2017/0027008).
Regarding claims 4, 14, the limitations of claims 3, 13, have been addressed. Bonar, Mukherji, and Moy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: transmit the set of synchronization data via a network-based communication connection (Bonar, Paragraph 146, after computing a preference value for each data item and communication path combination, any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item (i.e., network based). Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
While Bonar, Mukherji, and Moy disclosed selecting a communication path based on bandwidth (Bonar, Paragraph 89), Bonar did not explicitly disclose wherein to transmit the set of synchronization data includes to transmit the set of synchronization data to a remote storage location via the network-based communication connection and indicate to the one or more remote devices that updated data is available on the remote storage location. 
However, in an analogous art, Krishnamoorthy disclosed wherein to transmit the set of synchronization data includes to transmit the set of synchronization data to a remote storage location via the network-based communication connection and indicate to the one or more remote devices that updated data is available on the remote storage location (Krishnamoorthy, Paragraph 64, Figure 7, application server (i.e., remote storage location) downloading the synchronization data from the application server (i.e., network based communication). Paragraph 67, notifying the client when a match is detected for a synchronization request (i.e., an available update)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar, Mukherji, and Moy with Krishnamoorthy because the references involve determining which protocols to use to send data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote storage location of Krishnamoorthy with the teachings of Bonar, Mukherji, and Moy in order to allow the UEs to communicate more efficiently (Krishnamoorthy, Paragraph 38). 
Regarding claims 6, 16, the limitations of claims 5, 15, have been addressed. Bonar, Mukherji, and Moy did not explicitly disclose:
wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is not available with the remote device, to establish a network-based communication connection.
However, in an analogous art, Krishnamoorthy disclosed wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is not available with the remote device, to establish a network-based communication connection (Paragraph 76, attempting to synchronize the application data over D2D with the selected peer device, the wireless device starts a synchronization update timer and response timer. Where no response has been received from the selected peer device (i.e., connection not available), the wireless device may synchronize with the network application server).
One of ordinary skill in the art would have been motivated to combine the teachings of Bonar, Mukherji, and Moy with Krishnamoorthy because the references involve determining which protocols to use to send data, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing the network connection of the peer-to-peer connection is not available of Krishnamoorthy with the teachings of Bonar, Mukherji, and Moy in order to allow the UEs to communicate more efficiently (Krishnamoorthy, Paragraph 38).
Regarding claims 8, 18, the limitations of claims 6, 16, have been addressed. Bonar, Mukherji, Moy, and Krishnamoorthy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: transmit the set of synchronization data via the network-based communication connection (Krishnamoorthy, Paragraph 75, application data synchronized with the network application server using Wi-Fi).
For motivation, please refer to claim 6.
Regarding claims 9, 19, the limitations of claims 8, 11, have been addressed. Bonar, Mukherji, Moy, and Krishnamoorthy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is available with the remote device, establish a peer-to peer communication connection (Bonar, Paragraph 146, the preference function uses parameters describing communication path capabilities, the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path (i.e., P2P) with a computed preference value that crosses a specified threshold is selected for sending the associated data item. Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
Regarding claim 10, the limitations of claim 9 have been addressed. Bonar, Mukherji, Moy, and Krishnamoorthy disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to transmit the set of synchronization data via the peer-to-peer communication connection (Bonar, Paragraph 147, once the alternate communication path has been selected, communication must be established over it).

Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2013/0286942) in view of Mukherji et al. (US 2015/0373132), Moy (US 2013/0007499), Krishnamoorthy et al. (US 2017/0027008), and Hassan et al. (US 2017/0078962).
Regarding claims 7, 17, the limitations of claims 6, 16, have been addressed. Bonar, Mukherji, Moy, and Krishnamoorthy do not explicitly disclose wherein the one or more processors are further configured to execute the one or more instructions to: determine that the peer-to-peer connection is not available with the remote device based at least in part on a determination of a sleep state of the remote device.
However, in an analogous art, Hassan disclosed wherein the one or more processors are further configured to execute the one or more instructions to: determine that the peer-to-peer connection is not available with the remote device based at least in part on a determination of a sleep state of the remote device (Paragraph 17, first device provides a tethered network connection to a second device while the second device is in sleep mode by sending a wake up message to the second device (i.e., determining the device is in sleep mode in order to send the wake up message). The second device may then synchronize data associated with one or more applications on the second device over the network).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar, Mukherji, Moy, and Krishnamoorthy with Hassan because the references involve synchronization of data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of sleep state of Hassan with the teachings of Bonar, Mukherji, Moy, and Krishnamoorthy in order to only perform synchronization upon wake when data usage and resource cost is a concern (Hassan, Paragraph 20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451